DETAILED ACTION
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  claims 9 and 10 has a semi-colon after “The method of claim 8”  and “The method of claim 9” respectively.  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an identification device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “to identify a user entering, to identify a user exiting” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4, 5, 6, 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an identification device (see Page 11, lines 5-6) is disclosed in Applicant’s 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta (US 20020077953 A1).
In regard to claim 1, Dutta teaches a system for allocating reserved parking spaces (Dutta, Fig. 2) comprising: a first space for reserved parking (Dutta, Fig. 2, Parking area B 205; Para. 57, Parking area B 205 is a reserved parking area, and vehicles may only park in a particular space that has been reserved by the customer); a second space for unreserved parking (Dutta, Fig. 2, Parking area A 203; Para. 57, Parking area A 203 is an open parking area, i.e., vehicles entering this area can park in any available spot); and a server configured for tracking an availability of parking (Dutta, Fig. 1, servers103a-c; Para. 37, The central server 101 receives the request, accesses the database 105 to determine if there are available spaces), and assigning reserved parking spaces (Dutta, Para. 37, reserves a space if available, and provides the customer with an output indicating whether a space has been reserved).

In regard to claim 2, Dutta teaches the system of claim 1, wherein said server is further configured to reassign said second space to an additionally reserved space (Dutta, Fig. 3A shows a customer is also able to reserve a spot in parking area A which is an open parking area; Para. 43, Twelve (12) possible spaces are illustrated in availability grid 309 for location A 301. Of the 12 spaces, several, i.e., 1, 2, 4, 7, and 10 are unavailable on the requested date (Dec. 20, 2000). The other spaces at location A 301 have various levels of availability depending on previous reservations and the requested period for the present reservation).

Dutta, Fig. 2, The in gate 207b equipped with scanner 211b; Para. 55 and 57, Reservation coupon 501 preferably includes bar code 503 and coupon count 504, which uniquely identifies reservation coupon 501 and allows the parking facility to monitor the coming and going of the vehicle in which coupon 501 is placed; The in gates 207a and 207b and out gates 208a and 208b are equipped with scanners 211a, 211b and 212a, 212b, respectively, by which the bar code on the reservation coupon 501 may be read as the vehicle enters and exits the parking facility 201).

In regard to claim 5, Dutta teaches the system claim 4, wherein said second space includes a second entrance (Dutta, Fig. 2, the in gate 207a).

In regard to claim 6, Dutta teaches the system of claim 1, wherein reserved first space includes a first exit having an identification device to identify a user exiting said first exit (Dutta, Fig. 2, The out gate 208b equipped with scanner 212b; Para. 55 and 57, Reservation coupon 501 preferably includes bar code 503 and coupon count 504, which uniquely identifies reservation coupon 501 and allows the parking facility to monitor the coming and going of the vehicle in which coupon 501 is placed; The in gates 207a and 207b and out gates 208a and 208b are equipped with scanners 211a, 211b and 212a, 212b, respectively, by which the bar code on the reservation coupon 501 may be read as the vehicle enters and exits the parking facility 201).

In regard to claim 7, Dutta teaches the system of claim 6, wherein said second space includes a second exit (Dutta, Fig. 2, the out gate 208a).
Dutta, Fig. 4A; Para. 44, customer reservation GUI 400 in which a customer enters a reservation request. Customer reservation GUI 400 is illustrated within a web browser 402 and is accessed via URL 401 entered by the customer in the search or URL area of web browser 402; Para. 46, the reservation information includes the departure date and time and the arrival date and time of an airline flight and the server extrapolates to provide an actual reservation start and end time); further receiving identifying information about said user over said network (Dutta, Para. 44, Personal information section 405 allows a customer to enter his name, address, and other personal information. Billing information section 409 allows the customer to enter billing information such as a credit card number and expiration date or other form of billing); assigning a parking space to the user according to his request (Dutta, Para. 37, The central server 101 receives the request, accesses the database 105 to determine if there are available spaces, reserves a space if available, and provides the customer with an output indicating whether a space has been reserved); preventing another user from parking in said reserved space (Dutta, Para. 57, Parking area B 205 is a reserved parking area, and vehicles may only park in a particular space that has been reserved by the customer); permitting said user to enter said reserved space at said reserved time (Dutta, Para. 49, Confirmation GUI 420 includes confirmation information such as the arrival and departure information, the actual time prior to arrival when the customer may enter into the facility and a time following his arrival when his vehicle is expected to be removed from the facility before additional charges are incurred).

In regard to claim 9, Dutta teaches the method of claim 8, wherein said preventing includes preventing said another user from entering an entrance to a reserved part of a parking Dutta, Para. 69, If the barcode is not a valid code, the vehicle is denied entrance for reservation-only parking facilities, and the scanners continue to detect for valid barcodes).

In regard to 10, Dutta teaches the method of claim 9, wherein said permitting includes identifying said user and allowing him to enter said entrance (Dutta, Para. 68-70, Scanners are set up to detect when a vehicle comes into the parking facility at block 709. The unique customer barcode is detected and a determination is made at block 711 whether the barcode is a valid code (i.e., not an expired/outdated barcode); if a valid code is detected, the central server 101 updates the database 105 at block 715 with the information regarding the unavailability of the particular space allocated to the customer).

In regard to claim 11, Dutta teaches the method of claim 9, wherein said identifying is via said identifying information (Dutta, Para. 55, Reservation coupon 501 preferably includes bar code 503 and coupon count 504, which uniquely identifies reservation coupon 501 and allows the parking facility to monitor the coming and going of the vehicle in which coupon 501 is placed).

In regard to claim 12, Dutta teaches the method of claim 8, wherein there is a first section of reserved spaces parking (Dutta, Fig. 2, Parking area B 205; Para. 57, Parking area B 205 is a reserved parking area, and vehicles may only park in a particular space that has been reserved by the customer) and a second section of non-reserved spaces (Dutta, Fig. 2, Parking area A 203; Para. 57, Parking area A 203 is an open parking area, i.e., vehicles entering this area can park in any available spot) and where said assigning is from said first section (Dutta, Para. 37, reserves a space if available, and provides the customer with an output indicating whether a space has been reserved); the method further comprising: changing a space from said first section to said second section (Dutta, Fig. 3A shows a customer is also able to reserve a spot in parking area A which is an open parking area; Para. 69, The server 101 also tracks the number of cars without barcodes and utilizes the total number in allocating spaces. A parking facility would thus be closed to non-reserved vehicles when reserved vehicles are expected to fill the available spots; therefore the parking facility reopens/changes the facility for non-reserved vehicles when there is more available spots than reserved spots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20020077953 A1) in view of Redmann et al. (US 20110131083 A1).
In regard to claim 3, Dutta does not teach the system of claim 2, further including a moveable barrier having a first position separating said reserved space from said first space and a second position which does not separate said first space from said second space.
However the concept of having a barrier separating parking area is well known in the art as also taught by Redmann. Redmann teaches In parking lot 1000, barriers 1011, 1012, 1013 and gates 1021 and 1031 separate controlled electric vehicle parking area 1010 from the rest of the parking lot 1000. Parking area 1010 contains parking spaces 1040, 1041, and 1042, all ready for EV charging due to their proximity to charging stations 1015. When charging is complete or the patron is otherwise ready to leave, the car is disconnected from charging station 1015 and the patron leaves EV parking area 1010 by presenting his admittance ID to EV parking exit reader 1033, whereupon actuator 1032 opens gate 1031 (Redmann, Fig. 10, Para. 122). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have barriers and gates with open/close position to separate parking facility (as taught by Redmann) resulting in predictable result of dividing a parking facility as need it for reserved space.

In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689